I should like first to join preceding speakers in congratulating Ambassador Choudhury of Bangladesh upon his election to the presidency of the General Assembly at its forty-first session. He can rest assured of the constructive co-operation and support of the Hungarian delegation in his responsible work.
May I recall that a year ago, on the fortieth anniversary of the establishment of the United Nations, we carried out a comprehensive analysis of the activities of the Organization over the past decades and its role in the system of international politics. In ray view, the fact that on that occasion the representatives of Member States, including the Hungarian People's Republic, unanimously reaffirmed their countries' commitment to the principles and purposes enshrined in the United Nations Charter is of great significance for both the current session and the future of the Organization. At that time, we all expressed our interest and
 willingness to co-operate in the work of this unique and irreplaceable forum of world politics, guided as we were by this spirit in calling for efforts to increase its effectiveness and to enhance its prestige.
The Government of the Hungarian People's Republic is convinced that today the world Organization is faced with tasks that are even greater and more complex than the founders of the United Nations could foresee. To save succeeding generations from the scourge of war today means to prevent nuclear war, to save mankind as a whole, to ensure its survival and to preserve human civilization. It is our firm conviction that nuclear war can be avoided, anS the United Nations has a significant part to play in this regard. But the world Organization can fulfil its mission only if its Member States follow the path determined by the principles and purposes proclaimed at the time of its inception. In the current tense international situation this path cannot be the dangerous policy of confrontation, the continuation of the arms race, the expansion of unequal and discriminatory economic relations and, in general, the creation of conditions more unworthy of twentieth-century man than at any time during the past 40 years. We must advance along the path of equal and fruitful co-operation if we are to see the principles enshrined in the Charter prevail.
My Government was guided precisely by the intention of implementing these very principles, by the need to create up-to-date conditions for the attainment of the lofty purposes embodied in them, and by the interdependence of the States of the world when, together with the Governments of nine other Member States, it addressed a letter to the Secretary-General proposing the inclusion on the agenda of the issue of establishing a comprehensive system of international peace and security. When we proposed the drawing up of a document summarizing the basic principles that are to govern the creation of a security system embracing all domains of international relations, we initiated joint efforts to lay the foundations of wide-ranging international co-operation, instead of confrontation and distrust, which still manifest themselves with recurrent frequency in inter-State relations. For we are convinced that in our age the security of no single State can be guaranteed to the detriment of others. Accordingly, we maintain that international security should also be conceived in its complexity, in its relationship to political, military, economic and humanitarian factors. This approach often requires the reappraisal of our earlier positions and, by adopting views in accord with the precepts of the time, a joint search for solutions to problems acceptable to all.
An excellent framework for this pursuit is, in our view, provided by the activities of the United Nations which embrace nearly all fields of international co-operation, in which we have the opportunity to co-ordinate the interests of all States concerned.
Trends towards confrontation and detente are simultaneously at work in international politics. The controversial international situation is fraught with grave tensions, while mankind is at the crossroads. We hope that the trend of detente and international co-operation will again prevail in the not too distant future. The Government of the Hungarian People's Republic is working towards that end. In these endeavors, it is encouraging for us to note that the world is becoming increasingly aware of the fact that contradictions and problems cannot be solved by the policy of force. We are therefore convinced that the forty-first session of the General Assembly will contribute considerably to strengthening the
positive trends in international politics.
The prevailing world situation requires every Member State to redouble its efforts, for all countries have a duty to do everything they can to halt and reverse the unfavorable tendencies threatening the future of all mankind.
In this regard the activities of the great Powers which bear special
responsibility for the fate of the world are of outstanding significance.
Therefore the international community welcomed the Geneva meeting last year of the
top leaders of the Soviet Union and the United States, which, in a sense, was the
starting point of some positive phenomena experienced since in Soviet-American
relations and in world politics in general. We continue to follow with great
attention and expectation the developments in those two countries' relations and
hope that their contacts will finally lead in the not-too-distant future to another
summit which will have a favorable impact on the future of mankind. We are convinced that tensions and distrust can be removed from the relations between the two great Powers only by constructive and substantive talks conducive to the redaction of the stockpiles of weapons, disarmament and broad co-operation based on mutual benefit.
The Government of the Hungarian People's Republic is sincerely convinced that the initiatives of the Warsaw Treaty member States regarding the elimination of weapons of mass destruction by the end of this century and the reduction of armed forces and armaments in Europe provide a good basis for maintaining the military balance between the opposing systems of alliance at the lowest possible level. In order to start the process of reduction, all disarmament forums should be utilized and no single chance for mutually acceptable compromise must be missed.
We consider the moratorium on nuclear tests unilaterally announced by the Soviet Union more than a year ago and extended several times since to be of outstanding importance in this context. It is encouraging to note that broad segments of the world public take a common stand in favor of the complete prohibition of nuclear-weapon tests on the one hand and against the stockpiling of different types of nuclear weapons and the extension of the arms race to outer space on the other. In our view this proves convincingly that the need for secure coexistence and co-operation among countries with different interests and social systems has become an imperative of our time. We believe that every Member State should recognize the urgent necessity of curbing the arms race and should act accordingly, in the interest of all mankind as well as of its own people. Therefore we earnestly hope that all States will respond in a constructive spirit to the challenges of the nuclear age and to our proposals aimed at meeting those challenges effectively.
We are aware that the situation of various regions and groups of countries is considerably affected by the international political atmosphere and the general state of international relations, while naturally the international situation is also influenced by the development and problems of those regions. Hungary, like all other countries, cannot remain indifferent to the course of events in geographically distant countries and continents, since we feel the effects of those events indirectly in the overall international situation and directly in our bilateral relations. We are particularly concerned about the acute crisis situations in certain regions. The historical experience of the past four decades is proof that any conflict, local or regional, is bound to pose a grave threat to peace and security, not only in a particular region but also in the world at large. Hence the vital interests of all Member States of the United Nations require the settlement of such conflicts by peaceful means, by way of negotiations.Today it is more evident than ever before that there is no possibility of the just and lasting settlement of crisis situations other than through constructive negotiations with the participation of all the parties concerned.
The Hungarian People's Republic stands ready to support any initiative towards the elimination of crisis situations. It is convinced that debates on those problems, in the United Nations also, should be characterized by a sincere collective search for solutions; by co-operation rather than confrontation. We believe that the arsenal of political means available for the solution of regional conflicts is far from being exhausted. It is in our common interest to seek new
ways and means in harmony with the generally accepted principles of international relations.
This applies to all regional problems, including the Middle East crisis, the lasting and just solution of which could result from an international conference, held under the auspices of the United Nations and with the participation of all the parties concerned, and preparations for such a conference should be started as soon as possible. It is also true of the Iraqi-Iranian conflict, the genuine solution of which is possible only if the senseless seven—year—long war is stopped by peaceful means without any delay, and of the situation around Afghanistan, where in our judgment, the chances of ending the hostilities have improved recently.
The initiatives and efforts of the countries of South-East Asia hold out the hope that the region may become one of peace, co-operation and stability once its problems are solved through joint efforts. Acceptance of the proposals of the Democratic People's Republic of Korea would likewise contribute to the creation of peace and security in the Korean peninsula and to the peaceful, democratic reunification of Korea. My Government lends full support to these proposals, as well as to declaring the region a nuclear—weapon—free zone.
We view with increasing concern the latest crisis situation - perhaps one of the most acute of recent years - that in Central America and the Caribbean region, where tension has continued to grow and the acts threatening the sovereignty of the countries in that region have become more serious. We support the sincere pursuit of political solutions in the efforts of the Contadora Group. Encouragement of violence and armed intervention, whether direct or indirect, does not solve the problems but, on the contrary, aggravates the situation.
The political and economic problems of Africa go far beyond the boundaries of the continent and can be remedied only by broad aid concerted international action. The United Nations and its specialized agencies, as well as the regional organizations, are actively working towards that end. Nevertheless, the situation in the southern part of Africa is becoming more and more dangerous.
The world public unanimously and indignantly condemns the inhuman racist regime of South Africa, its extension to Namibia, which has been illegally occupied for 20 years, and Pretoria's acts of aggression against neighboring sovereign States aimed at destabilizing the region. My Government calls for the unconditional implementation of the resolutions of the Security Council on the independence of Namibia and for the speedy elimination of the apartheid regime, which practices serious, massive violation of human rights. We favor the introduction of comprehensive mandatory sanctions against racist South Africa and the implementation of the Program of action for the solution of the problems in the entire region.
The international conventions on human rights, particularly the International Covenants on Civil and Political Rights and on Economic, Social and Cultural Rights, the twentieth anniversary of whose adoption is commemorated world-wide this year, are significant landmarks in co-operation within the framework of our world Organization.
The exercise and protection of human rights in Hungary is a basic principle of my country's social system. We, for our part, promote respect for human rights by the development of our political institutions and legislation, by the constant extension of socialist democracy and by the fulfillment of our international obligations. He attach great importance to the efforts of the United Nations to eliminate massive, grave violations of human rights and to ensure the exercise of those rights. I should like to emphasize in this context that my Government has established very useful and constructive co-operation with the international bodies which monitor the implementation of international conventions and it believes that adherence to those conventions by as many States as possible would contribute greatly to the universal implementation of human rights.
 Universal implementation of human rights naturally implies the exercise and protection of the rights of nationalities as well. Full and equal participation of all the nationalities living in our country, in the political, economic and cultural life of our society, is an important component of national unity in Hungary. By guaranteeing institutional, democratic frameworks for their existence and the exercise of their collective rights, our State promotes the development of their sense of identity.
Further development and strengthening of multilateral co-operation in human rights and in humanitarian and social issues can, in our view, contribute substantially to the creation of a comprehensive system of international security. It is a fact of life in our time that strengthening the security of States is inseparable from efforts aimed at the implementation of human rights, because the strengthening of international security is followed by the development of inter-State co-operation in the humanitarian field also, and in other spheres. In this endeavor the United Nations itself should continue to play a significant role.
It is an important historical lesson of the past decades that the stronger the economic co-operation among the countries of the world with different social systems, the firmer the basis on which political relations can be built.
Unfortunately, the current situation of the world economy gives no cause for optimism. Ways of averting the adverse effects of the world economic crisis are being sought by many and in many forms. We maintain that only solutions that are acceptable to all countries can be regarded as realistic, workable and constructive. This approach is dictated by our long-term common interest in an equitable and just restructuring of international economic relations, respecting the sovereignty and legitimate interests of all States. The United Nations and its specialized agencies are natural forums for such endeavors.
The highly important documents adopted by these organizations provide an appropriate basis for the establishment of a system of international economic security. It is high time to initiate efforts to implement the democratic principles that should govern international economic relations, which could serve as a basis for a system based on mutual benefit, non-discrimination, and the principles and practice of mutual trust and reliability. Continuous accommodation of often considerably different economic and political interests is necessary if the world economy and its component parts, the national economies and the economic groups are to be capable of pursuing growth-oriented economic policies in favorable conditions.
My country has a fundamental interest in the creation of a world economic environment that will ensure favorable conditions for the development of international economic co-operation. Such an environment would conduce to the attainment of our economic goals as well. This is yet another reason why we are ready, together with the other State Members of the United Nations, to accept any proposals and to adopt any measures likely to take us closer to the above-mentioned objectives.
In view of its geographical situation, historical traditions and national circumstances, Hungary devotes particular attention to Europe. We are directly and deeply affected by European events, which, in a broader context, naturally form an integral part of world politics.
The experience over a period of more than 10 years with the process of European security and co-operation fills us with hope. True, Europe has not yet seen a profound change in the relationship between the two opposing military-political groupings, and thus far it has been impossible to reduce the irrationally accumulated armed forces and stockpiles of armaments, including the most destructive nuclear weapons and other types of weapons of mass destruction. But the intensity of crises of tension and their harmful consequences have somewhat lessened in relations among European States, and it was within the framework of this process that a significant agreement on reducing the risk of war in Europe was recently reached in Stockholm.
Europe has attained a valuable body of experience in numerous areas of peaceful coexistence, interdependence and co-operation, based on confidence among States with different social systems. States belonging to different military alliances or States that are neutral or non-aligned. Hungary, too, has an excellent record of fruitful experience in this field. The Final Act signed in Helsinki in 1975 by the representatives of the 35 participating States has grown into a special system of East-West relations during the past 10 years. This system has proved, even under conditions of grave tensions during the past decade, that the community of interests is capable of dampening all kinds of differences, serious strains and crises of confidence. The experience gained is therefore also instructive with regard to the development of the whole world political situation.
My country is interested in the continuation of the Helsinki process, and is doing its utmost to promote it. This was demonstrated by the successful organization of the Cultural Forum held in Budapest last fall and by the hundreds of proposals and recommendations submitted on that occasion by participating government delegates and cultural personalities. As regards the direction of the development of co-operation, we hold that all parties should seek to adopt a coherent interpretation of the Final Act, to maintain a balance of emphasis between the three baskets, and to implement the recommendations on a broad scale. The third follow-up meeting is soon to begin in Vienna, the capital city of neutral Austria. We earnestly hope that it will be a significant milestone in the further intensification of co-operation among the participating States. In this respect we believe it has become both necessary and possible for Europe to embark upon the road to actual disarmament. The proposals formulated in Budapest by the Warsaw Treaty member States concerning a can pr eh ens ive Program for the reduction of conventional armed forces and armaments in Europe are intended to further this end. We believe that these proposals are realistic, timely, and sufficiently flexible to provide a basis for the start of substantive negotiations. We dare to hope that the Budapest initiative will be instrumental in supplementing the political detente by a military one and will thereby acquire a significance similar to that of the Budapest Appeal of 1969, which led to the Helsinki Conference, a historic event in the life of our continent.
I trust the foregoing has made it clear that the Hungarian People's Republic is shaping its foreign policy and international relations in the spirit of the United Nations Charter. Our immediate goal is to ensure the most favorable international conditions possible for our national construction. Consequently, we are striving to take an active share in the efforts aimed at preserving world peace and strengthening international security.
We are seeking genuine co-operation in the political, economic, humanitarian and all other fields with all countries which are ready for such co-operation, which understand the importance of manifold international co-operation on the basis of respect both for each other's rights and interests and for good inter-State relations, and which realize that they have a vital interest in building broader and closer relations, in creating and strengthening confidence among States in all domains of international relations.
The year 1986 is the International Year of Peace. Its appeal for mutual understanding and co-operation has aroused great attention in all countries of the globe, including my own. It is in this spirit that I assure the Assembly that the Hungarian delegation will adopt a constructive approach to all the issues to be discussed in the weeks ahead. It is ready to contribute all it can to the success of the deliberations of the General Assembly and to the efforts to ensure the success of the deliberations of the General Assembly and to the efforts to ensure that the forty-first session will bring tangible results in preserving world peace, improving the general political atmosphere and promoting international co-operation. 

